Title: Agreement with Richard Durrett, 28 October 1812
From: Jefferson, Thomas,Durrett, Richard,Bacon, Edmund
To: 


          It is agreed Betwen Thomas Jefferson and Richard Durrett Both of the County of Albemarle that the said Durrett shall serve the said Jefferson one yeare as a Carpenter. and the said Durrett do by these presents Oblige himself to do what ever work the said Jefferson shall require in the Business of Carpenters work and the said Durrett Obliges himself to faithfully do his duty. the yeare commence’is on the day that the said Durrett shall take charge of the said Jeffersons imploy. for which years service the said Jefferson agrees to pay the said Durrett forty pounds. and to find him four hundred and fifty pounds of Pork and a peck of corn meal a week or in case the said Durrett should have three in family the said Jefferson agres to find him three pecks a week and to find him a cow to give milk from 15th April to 15th November. as witness Our hands this 28th October. 1812.
          
            
              Richard Durrett
              E Bacon for.
            
            
              
              Th: Jefferson 
            
          
        